DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1 and 13 are allowed because there is no prior art that teaches the underlined portion of the independent claims as recited below:

Regarding claim 1 “A method for separately managing control and data context for a secure connection comprising:
receiving, by a second node, information regarding an active secure connection, wherein the active secure connection is routed through a first node and comprises a secure control plane connection based on control plane parameters associated with the active secure connection and a secure data plane connection based on data plane parameters associated with the active secure connection, wherein the information includes at least the data plane parameters, wherein the secure control plane connection and the secure data plane connection are decoupled in accordance with a split architecture;
programming, by the second node, a standby secure data plane connection using the data plane parameters such that a data plane of the second node is in an active state while the first node is active, wherein a control plane of the second node is in a standby state while the first node is active; and
in response to a determination that the first node is inactive:
routing, by the second node, data plane traffic associated with the active secure connection through the standby secure data plane connection;
transitioning the control plane of the second node to a state recovery state;
retrieving, by the second node, the control plane parameters from an external database that is accessible to the first node and the second node, the control plane parameters being stored in the external database by the first node;
programming, by the second node, a new control plane connection based on the retrieved control plane parameters; and
routing, by the second node, control plane traffic associated with the active secure connection through the new control plane connection after the control plane of the second node has transitioned from the state recovery state to the active state.”

Regarding claim 13 “A computer system for separately managing control and data context for a secure connection comprising:
a processor in the computer system;
a memory in communication with the processor, the memory including instructions configured to cause the processor to:
receive, at a second node, information regarding an active secure connection, wherein the active secure connection is routed through a first node and comprises a secure control plane connection based on control plane parameters associated with the active secure connection and a secure data plane connection based on data plane parameters associated with the active secure connection, wherein the information includes at least the data plane parameters, wherein the secure control plane connection and the secure data plane connection are decoupled in accordance with a split architecture;
program a standby secure data plane connection using the data plane parameters such that a data plane of the second node is in an active state while the first node is active, wherein a control plane of the second node is in a standby state while the first node is active; and
in response to a determination that the first node is inactive:
route data plane traffic associated with the active secure connection through the standby secure data plane connection;
transition the control plane of the second node to a state recovery state;
retrieve the control plane parameters from an external database that is accessible to the first node and the second node, the control plane parameters being stored in the external database by the first node;
program a new control plane connection based on the retrieved control plane parameters; and
route control plane traffic associated with the active secure connection through the new control plane connection after the control plane of the second node has transitioned from the state recovery state to the active state.”

Prior art fails to disclose a backup node takes over the responsibilities of an active node after the control plane of the backup node has changed from a recovery state to an active state.

Vedula (US 2017/0118067) discloses communication networks using a gateway redundancy protocol, the network comprises a number of routers that serve as backup routers for a number of gateways. Each router is configured with its own identity and configuration and each router receives the identity and configuration information VRID and virtual IP address of all the gateways.  Each gateway maintains terminal/subnet addresses, MAC addresses for specific network sites serviced by the gateway.  A network management system ensures that the set of configuration information files is maintained by or available to each of the routers.  When a primary gateway becomes unavailable, a backup router could select or obtain the requisite site-specific information files in order to assume the responsibility of the unavailable primary gateway.  (See paragraphs [0044]-[0045]).  Vedula discloses a backup router retrieves configuration information of an available primary gateway to take over the role of the primary gateway.  However, Vedula fails to disclose the backup router transitions its control plane from a recovery state to an active state as claimed.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gero et al. (US 10,708,132) teach technique for handling a status change in an interconnect node
Fernandez Alonso et al. (US 2013/0339783) teach recovery of a system for policy control and charging, said system having a redundancy of policy and charging rules function
Dubey et al. (US 2018/0176073) teach dynamic recovery from a split-brain failure in edge nodes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/Examiner, Art Unit 2459                 

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459